Order entered August 9, 2016




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-16-00534-CV

        ASSOCIATION OF TAXICAB OPERATORS, USA, ET AL., Appellants

                                           V.

      WALAAL CORPORATION D/B/A AMBASSADOR CAB, ET AL., Appellees

                   On Appeal from the 134th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-14-03638

                                       ORDER
      We DENY appellees’ July 29, 2016 second motion to dismiss the appeal.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE